In Mandamus. On February 26, 1997, relator filed a document titled “Motion for Declaratory Judgment for “Writ of Mandamus’.” It appears to the court that relator’s motion is, in substance, a request for reconsideration of this court’s entry of January 15, 1997, and, as such, is untimely *1418pursuant, to S.Ct.Prac.R. XI(2)(A). Whereas S.Ct.Prac.R. XI(2)(C) prohibits the filing of an untimely motion for reconsideration,
IT IS ORDERED by the court, sua sponte, that appellant’s motion be, and hereby is, stricken.